Citation Nr: 0126882	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  97-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
residuals of a left knee injury.

ATTORNEY FOR THE BOARD

Vito A. Clementi

INTRODUCTION

The appellant had active service from June 25, 1976 to August 
5, 1976.

This matter was last before the Board of Veterans' Appeals 
(Board), in December 2000, on appeal of a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  Upon its last 
review, the Board remanded the appellant's claim for the 
scheduling of a Travel Board hearing.  In August 2001, the 
appellant presented testimony before the undersigned at a 
Travel Board hearing at the RO.

Having reviewed the record in light of all applicable law, 
the Board is of the opinion that this matter is ready for 
appellate review. 

In substantive appeal of July 1997, the appellant alluded to 
having been injured through VA medical treatment for his left 
leg.  The record reflects that by letter subsequently dated, 
the RO sought to clarify whether the appellant was desirous 
of submitting a claim under the provisions of 38 U.S.C.A. § 
1151.  By letter subsequently received, the appellant 
reported that such injury occurred when he was treated by a 
VA medical facility in Clarksburg, West Virginia.  The 
appellant was requested by letter subsequently dated to 
provide medical evidence showing that his left knee had 
worsened as a result of such treatment.  There is no response 
of record to the RO's inquiry.  

During the August 2001 Travel Board hearing, the appellant 
alluded to submitting a claim of entitlement to compensation 
under the provisions of 38 U.S.C.A § 1151 for injuries 
sustained to his knee during VA medical treatment.  This 
matter is referred to the RO for appropriate assistance.  


FINDINGS OF FACT

1. Service connection for a left knee disorder was denied by 
RO rating decision dated in March 1985.

2. Since the March 1985 rating decision, no evidence has been 
obtained that is so significant that it must be considered 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

The appellant has not submitted new and material evidence 
with which to reopen his claim for service connection for a 
left knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen a claim of entitlement to 
service connection for a left knee disorder, last denied in 
March 1985 and not appealed.  

Applicable law provides that RO decisions which are 
unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, the Board must apply a sequential analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999). First, VA must 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  By 
"new and material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  In Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998), it was noted that such evidence could 
be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  See 38 
U.S.C. §§ 5100, 5102, 5103, 5103A.  Following this 
determination, the Board may then proceed to evaluate the 
merits of the claim.  See also Winters v. West, 12 Vet. App. 
203 (1999).

It has been held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the appellant to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality, but it must be of such 
significant import that it must be considered in order to 
fairly decide the merits of the appellant's claim. See 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997); Justus v. 
Principi, 3 Vet. App. 510, 512 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.     See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review whether the duty to 
assist has been fulfilled.  

The "Old" Evidence:

The appellant's service medical records contain a copy of a 
pre-service, December 1974 operative report relative to a 
torn left medial meniscus.  The appellant then underwent an 
arthrotomy and resection.  

The service medical records further reflect that in January 
1976, he underwent a pre-entrance physical examination.  The 
appellant reported that he had once undergone knee surgery to 
repair cartilage.  The military medical examiner reported 
that the appellant had had bilateral meniscectomies with no 
sequelae.  

Shortly after his entrance onto active duty, the appellant 
complained of left knee give-way in July 1976, and was 
treated at medical facilities of the Naval Hospital, Beaufort 
Marine Corps Recruit Depot, Parris Island, South Carolina.  
Radiographic examination showed essentially normal findings, 
with the exception of slight narrowing of the right lateral 
joint.  The diagnostic impression was that the appellant had 
post-operative multiple meniscectomies.  A follow up 
chronological report of medical care dated later in July 1976 
noted that the appellant was experiencing recurrent pain in 
both of his knees, and that the symptom was associated with 
the appellant's pre-military surgery.  The diagnostic 
impression was that the appellant had a weak left quadricep, 
and possible strained ligament.

A copy of a service department aptitude board report reflects 
that in August 1976, it was recommended that the appellant be 
separated from service due to physical inability to perform 
his duties.  The aptitude board opined in part that the 
appellant's condition existed prior to his entrance onto 
active service and was not aggravated therefrom.  

In December 1976, the appellant was hospitalized at the C.C. 
Memorial Hospital, and underwent a left knee arthrotomy 
conducted by F.H., M.D.  The physician noted that the 
appellant had had his left medial semilunar cartilage removed 
as a result of previous injury.  There is no mention in Dr. 
F.H.'s report of any incident of the appellant's military 
service.  

In July 1977, the appellant testified before at personal 
hearing at the RO.  In substance, he stated that he injured 
his left knee while performing physical training exercised 
during military service.  He stated that this occurred in the 
third week of his training, and that he continued to report 
to "sick call" for six weeks because of his knee.  He 
stated that his left knee would become swollen as it had not 
previously.  The appellant denied having any problems with 
his left knee from the time of his pre-service operation up 
to the time of his basic training.  The appellant related 
that after his pre-service left knee surgery, he was 
prohibited from playing sports, although he was permitted to 
participate in physical education classes.  

In October 1977, a statement was received signed by D.G. and 
G.S., physical education instructors at the appellant's high 
school.  The statement reflects that the appellant had no 
problem in performing any physical activity.  

In a November 1980 VA hospitalization report, it was noted 
that the appellant a left knee arthrotomy and removal of a 
posterior tag.  The report of this procedure is devoid of any 
mention of the appellant's military service.  

In November 1984, the appellant underwent a left knee 
arthroscopic partial left medial meniscectomy, performed by 
J.M.D., M.D., at the S.J. Hospital  The physician noted that 
the appellant had a retained ligament fragment, and diagnosed 
the appellant to have arthritis and chondromalacia.  There is 
no mention of any incident of the appellant's military 
service in this report.

In March 1985, the appellant's final attempt to obtain 
service connection of his left knee disorder was denied.  The 
appellant did not file a notice of disagreement with regard 
to the denial.  

The "New" Evidence:

The appellant's current attempt to reopen his claim arose by 
application received in February 1997.  

In support of his claim, the appellant submitted duplicate 
copies of medical records reflecting surgical correction of 
his left knee symptoms in December 1974, December 1976, and 
November 1984.

The appellant also submitted a copy of a March 1990 report of 
surgery authored by E.L., M.D., reflecting that the appellant 
had undergone arthroscopic surgery and excision of the medial 
plica and chondroplasty of the left patella.  This report is 
devoid of any mention of the appellant's military service.  

A copy of the appellant's disability file maintained by the 
Social Security Administration was obtained.  In relevant 
part, it reflects that in May 1999, the appellant was found 
disabled within the meaning of the agency's rules due to 
coronary artery disease and chronic pain syndrome.  Besides 
treatment records for the disorders underlying the finding of 
disability, the files contain duplicate copies of previously 
considered records.  Other than to note its historical 
occurrence, the Social Security Administration file is devoid 
of any mention of the appellant's left knee symptoms 
occurring while the appellant was in military service.   

In August 2001, the appellant testified before a Travel Board 
hearing.  In substance, he denied having any problems with 
his left knee prior to his entry onto active duty.  He stated 
that he played football, basketball and baseball without any 
knee difficulty.  The appellant did not recall any left knee 
difficulty.  He stated that he injured his left knee while 
performing physical training activities but he was made to 
continue running.  The appellant related that he was sent to 
"Buford Air Naval Base" when his knee continued to be 
swollen. 

The appellant added that when he first left service in August 
1976, he consulted a physician whose name he could not 
recall, followed by a physician in December 1976.  

Analysis:

The critical factor in this matter is whether the appellant 
has submitted new and material evidence, as that term is 
defined by law, to indicate that a pre-existing left knee 
disorder was aggravated by some incident of his military 
service.  In this analysis, all of the evidence submitted 
since the March 1985 denial is to be examined.  Evans, supra.  
The Board has reviewed the evidence from this perspective, 
and is of the opinion that sufficient evidence to reopen the 
claim has not been submitted.

The evidence of record at the time of the March 1985 RO 
decision may be summarized as indicating that although the 
appellant was treated during military service for a pre-
existing left knee disorder, there was no evidence to 
indicate that such was aggravated during his approximately 
two months of active duty.  See RO decisions dated March 
1977, September 1980, December 1980, and March 1985.  As 
noted above, although the appellant continued to be treated 
for such symptoms after military service, the medical record 
was devoid of any mention of any incident of the appellant's 
military's service as a causal or aggravating factor in the 
appellant's disability.  

Subsequent to the March 1985 denial of the claim, the 
appellant has submitted duplicate copies of previously 
considered medical records.  These documents, as well as the 
appellant's previously raised contentions, are not new, as 
they were already of record.  The report of the March 1990 
surgery, as well as the appellant's Social Security 
Administration file, is new, but not material.  These 
documents are without mention of any incident of the 
appellant's military service as a causal or aggravating 
factor in the appellant's current symptoms.  It has been 
observed in this regard that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection. See Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 

In sum, new and material evidence to reopen the claim has not 
been submitted and the appeal will be denied upon this basis.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A). 
Regulations have been implemented in support of the VCAA.  66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Of relevance to this inquiry, the VCAA specifically provides 
that there is nothing in its provisions to require VA to 
reopen a claim that has been disallowed, except when new and 
material evidence has been presented or secured.   VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C. § 5103A(f))]. 

The Board has carefully considered this matter in light of 
the VCAA and the supporting regulations, and finds that no 
further action is warranted under these provisions.  The 
appellant has been advised through numerous denials of 
reopening of the claim of the critical factor that medical 
evidence must be submitted to show aggravation of a 
preexisting disorder.  The appellant has pointed to the 
existence of no such evidence, and the record does not 
indicate where or if such may be obtained.  In these 
circumstances, further inquiry is not warranted.    


ORDER

The appeal is denied.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

